666 F.2d 26
31 Fair Empl. Prac. Cas. (BNA) 1793,32 Empl. Prac. Dec. P 33,844METROPOLITAN LIFE INSURANCE COMPANY, Plaintiff-Appellee,v.Werner H. KRAMARSKY, As Commissioner of the New York StateDivision of Human Rights, The New York State Division ofHuman Rights, and the New York State Human Rights AppealBoard, Defendants-Appellants.
No. 19, Docket 80-7185.
United States Court of Appeals,Second Circuit.
Originally argued Sept. 25, 1980.Decided May 11, 1981.Petition for Rehearing filed June 9, 1981.Decided Nov. 24, 1981.

Ann Thacher Anderson, Gen. Counsel, State Division of Human Rights, New York City, for defendants-appellants.
Jeffrey A. Mishkin, Jeffrey D. Fields, Proskauer, Rose, Goetz & Mendelsohn, New York City, for plaintiff-appellee.
Before MOORE and KEARSE, Circuit Judges, and TENNEY, District Judge.*
PER CURIAM:


1
For the reasons stated today in our opinion on rehearing in Delta Airlines, Inc. v. Kramarsky, 666 F.2d 21, we vacate our original decision on this appeal, reported at 650 F.2d 1309, holding that § 514(a) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1144(a) (1976), did not preempt New York's Human Rights Law, N.Y.Exec.Law § 296 (McKinney 1972 & Supp. 1980-1981).


2
The judgment of the district court is affirmed.



*
 Honorable Charles H. Tenney, Senior Judge of the United States District Court for the Southern District of New York, sitting by designation